DETAILED ACTION
This Office Action is responsive to the reply filed on 07/13/2021. Claims 1-20 are pending. Claims 7, 13 and 18-20 are withdrawn. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings filed 07/13/2021 are accepted. 
Claim Objections
Claim 2 is objected to because of the following informalities:  “into circumferential main combustion chamber” appears in error – into the circumferential main combustion chamber --.  Appropriate correction is required.
Prior Art Relied Upon
This action references the following issued US Patents/Patent Application Publications:
US PATENT or PUBLICATION NUMBER
HEREINAFTER
7,506,511
“ZUPANC”
9,091,446
“TOQAN”
5,001,895
“SHEKLETON”
2018/0094817
“PROSCIA”
4,584,834
“KOSHOFFER”
8,707,707
“VENKATARAMAN”
2018/0156464
“DAI”
6,530,744
“LIOTTA”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 6, 8 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ZUPANC. 

    PNG
    media_image1.png
    835
    779
    media_image1.png
    Greyscale

Re Claim 1, ZUPANC teaches a turbine engine comprising: a compressor assembly [104] for discharging compressed air (Fig. 1, 3:13-57); a combustor assembly [124] in flow communication with the compressor assembly, the combustor assembly receiving the compressed air from the compressor assembly (Fig. 1, 3:13-57), the combustor assembly comprising: a circumferential main combustion chamber (Figs. 2-3, 3:58-4:7); a plurality of air inlets [swirler assemblies 220 and corresponding tip of fuel injector 222 mounted in port 224 of a plurality of the main fuel injector assemblies 302] (Fig. 3), each air inlet of the plurality of air inlets comprises: an air inlet tube 220, the plurality of air inlets dispensing air into the circumferential main combustion chamber (4:23-40, 4:54-5:30); and at least one swirl-stabilized pilot burner [swirler assembly 220 and corresponding tip of fuel injector 222 mounted in port 224 of at least one of pilot fuel injector assemblies 218] (Fig. 2), the at least one swirl-stabilized pilot burner dispersing combustion gases into the circumferential main combustion chamber (4:23-53, 5:3-30, 6:12-34), the at least one swirl-stabilized pilot burner comprising: a burner tube [annotated in Image 1] (tip of fuel injector 222 mounted in port 224) (Fig. 2, 4:24-53); and a pilot swirler mixer [230-1] at an upstream end of the at least one swirl-stabilized pilot burner (Fig. 2, 4:24-53); and  a turbine assembly [HPT 126 rotor] in flow communication with the combustor assembly, the turbine assembly receiving combustion gas from the combustor assembly (Fig. 1, 3:13-57), wherein the at least one swirl-stabilized pilot burner and the plurality of air inlets are circumferentially spaced around the circumferential main combustion chamber such that the at least one swirl-stabilized pilot burner interfaces with the circumferential main combustion chamber at a different circumferential location than any air inlet of the plurality of air inlets (Figs. 2-4, 5:31-62), wherein a geometry of the burner tube (geometry of tip of fuel injector 222 mounted in port 224, annotated in Image 1) is different from a geometry of any of the air inlet tubes (geometry of 220, Figs. 2-4). 
The recited limitations “dispensing air into the circumferential main combustion chamber” and “dispersing combustion gases into the circumferential main combustion chamber” are Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original) and “While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.” In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). See MPEP § 2114.
Re Claim 6, ZUPANC teaches the turbine engine of claim 1, and further teaches the plurality of air inlets comprises: a plurality of axially forward air inlets and a plurality of axially aft air inlets, the plurality of axially aft air inlets adjacent and axially aft of the plurality of axially forward air inlets (each air inlet of the plurality of air inlets includes an axially forward air inlet 226-1 and an adjacent, axially aft axially, aft air inlet 226-2; 4:22-53).   
Re Claim 8, ZUPANC teaches the turbine engine of claim 1, and further teaches each air inlet of the plurality of air inlets further comprises: a fuel injector [tip of fuel injector 222 mounted in port 224 of a plurality of the main fuel injector assemblies 302], the fuel injector concentrically disposed within the air inlet tube (Fig. 3).
Re Claim 10, ZUPANC teaches the turbine engine of claim 1 and further teaches a combustor inner liner 202, the combustor inner liner connected with an axially forward wall of the circumferential main combustion chamber [annotated in Image 1]; and a combustor outer liner 204, the combustor outer liner connected with an axially aft wall of the circumferential main combustion chamber [annotated in Image 1], wherein both the combustor inner liner and the combustor outer liner extend radially inward and axially aft from the respective circumferential main combustion chamber forward and aft walls, forming a combustor axial portion [portion of 124, 216 between inner walls of 202, 204 extending to HPT 126] therebetween (Figs. 2-3, 3:58-4:7, 3:33-48). 
Re Claim 11, ZUPANC teaches the turbine engine of claim 1 and further teaches at least one first stage turbine rotor blade [blades of rotor of HPT 126] (Fig. 1), wherein combustion gases exit a combustor axial portion and enter the turbine assembly at the at least one first stage turbine rotor blade (Fig. 1, 3:33-48).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over TOQAN in view of SHEKLETON. 

    PNG
    media_image2.png
    802
    1108
    media_image2.png
    Greyscale

Re Claim 1, TOQAN teaches a turbine engine (1:22-42, 3:14-55) comprising: a compressor assembly for discharging compressed air (1:22-42, 3:38-42); a combustor assembly (Figs. 1-5B) in flow communication with the compressor assembly (1:22-42), the combustor assembly receiving the compressed air from the compressor assembly (3:38-42), the combustor assembly comprising: a circumferential main combustion chamber 8 (Fig. 1, 3:32-35); a plurality of air inlets [two or more nozzles 4] each air inlet of the plurality of air inlets having an air inlet tube (tubular portions of 4), the plurality of air inlets dispensing air into the circumferential main combustion chamber (Figs. 2, 5A-5B; 3:14-55); and at least one pilot burner having a burner tube 3, the at least one pilot burner dispersing combustion gases into the circumferential main combustion chamber (Figs. 2, 5A-5B; 2:54-57, 3:14-55); and a turbine assembly in flow communication with the combustor assembly, the turbine assembly receiving combustion gas from the combustor assembly (1:22-42, 3:50-55), wherein the at least one pilot burner and the 
SHEKLETON teaches at least one swirl-stabilized pilot burner 46 (Fig. 2; 3:55-60, 4:6-5:4, 5:51-59) having an upstream end (inlet end of bore 88) and a downstream end (outlet end of bore 88), the at least one pilot burner comprises a burner tube 96 and a pilot swirler mixer [104, 106] at the upstream end of the at least one pilot burner (as shown in Fig. 2). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the at least one pilot burner of TOQAN such that the at least one pilot burner is swirl-stabilized and comprises a burner tube and a swirler mixer at an upstream end of the at least one swirl-stabilized pilot burner, wherein the geometry of the burner tube is different from the geometry of any of the air inlet tubes, in order to provide an effective injector with dual functionality for start-up and normal operation (5:51-59). 
Re Claim 2, TOQAN in view of SHEKLETON turbine engine of claim 1. TOQAN further teaches each of the plurality of air inlets is oriented such that it is radially inwardly offset from a tangential direction by an angle 14 (Fig. 1, 3:14-35), and wherein the plurality of air inlets [premixed fuel-air nozzles 4] dispenses a fuel-air mixture 7 into the circumferential main combustion chamber (3:14-47). As to the angle 14 being “between 0-25 degrees”, TOQAN further may have (that is makes optional) a radial component (3:19-28); as such to one of ordinary skill, TOQAN suggests the angle 14 may be any angle greater than or equal to 0 degrees (at 0 degrees, points in circumferential direction with no radial component), but less than 45 degrees (at 45 degrees and above angle 14 no longer points “mainly” in the circumferential direction). At the time of the invention, there was a recognized design need in the art (TOQAN 2:4-57) with a finite number of identified, predictable potential solutions for angle 14 (angle 14 greater than or equal to 0 degrees, but less than 45 degrees), and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success TOQAN 3:14-35). Thus, providing each of the air inlets oriented such that it is radially inwardly offset from the tangential direction by 0-25 degrees would have been "obvious to try" for one of ordinary skill in the art and therefore would have been obvious extension of prior art teachings, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP § 2143 (I) E.
Re Claim 3, TOQAN in view of SHEKLETON turbine engine of claim 2. TOQAN further teaches wherein the at least one swirl-stablzied pilot burner is oriented such that it is radially inwardly offset from a tangential direction by an angle 14 (Fig. 1, 3:14-35). As to the angle 14 being “between 0-25 degrees”, TOQAN further teaches nozzles 3, 4 “pointing mainly in a circumferential direction” and may have (that is makes optional) a radial component (3:19-28); as such to one of ordinary skill, TOQAN suggests the angle 14 may be any angle greater than or equal to 0 degrees (at 0 degrees, points in circumferential direction with no radial component), but less than 45 degrees (at 45 degrees and above angle 14 no longer points “mainly” in the circumferential direction). At the time of the invention, there was a recognized design need in the art (TOQAN 2:4-57) with a finite number of identified, predictable potential solutions for angle 14 (angle 14 greater than or equal to 0 degrees, but less than 45 degrees), and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP § 2143 (I) E.
Re Claim 4, TOQAN in view of SHEKLETON turbine engine of claim 3. TOQAN further teaches wherein the at least one swirl-stabilized pilot burner and each of the plurality of air inlets are oriented such that they are aligned closer to a tangential direction than to a radial direction (3:14-35, Fig. 1). 
Re Claim 5, TOQAN in view of SHEKLETON turbine engine of claim 4. TOQAN further teaches the length of the at least one swirl-stabilized pilot burner is orthogonal to an axial direction [engine longitudinal direction] (Fig. 1-2, 5A-5B, 3:14-47, claim 1). 
Re Claim 10, TOQAN in view of SHEKLETON turbine engine of claim 1. TOQAN further comprising: a combustor inner liner [annotated in Image 2], the combustor inner liner mechanically coupled to an axially forward wall of the circumferential main combustion chamber liner [annotated in Image 2]; and a combustor outer liner [annotated in Image 2], the combustor outer liner mechanically coupled to an axially aft wall of the circumferential main combustion chamber liner [annotated in Image 2], wherein both the combustor inner liner and the combustor outer liner extend radially inward and axially aft from the respective circumferential main combustion chamber forward and aft walls, forming a combustor axial portion liner [annotated in Image 2] therebetween (Fig. 3, 3:14-35). 
Re Claim 17, TOQAN in view of SHEKLETON turbine engine of claim 1. TOQAN further teaches at least two pilot burners and at least six air inlets (Fig. 5A).
Claims 1, 11, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over PROSCIA in view of KOSHOFFER. 
Re Claim 1, PROSCIA teaches a turbine engine 20 (Fig. 1) comprising: a compressor assembly [24, 44, 52] for discharging compressed air (¶¶0056-0059); a combustor assembly [26, 56] in flow communication with the compressor assembly, the combustor assembly receiving the compressed air from the compressor assembly (¶¶0056-0059), the combustor assembly comprising: a circumferential main combustion chamber 66 (¶¶0064-0065); a plurality of air inlets [mixers 130 and/or mixers 132, radial main fuel injection system 120, optionally including injectors 126, 128], each air inlet of the plurality of air inlets having an air inlet tube [mixer 130 and/or mixer 132]  the plurality of air inlets dispensing air into the circumferential main combustion chamber (¶¶0077-0078); and at least one swirl-stabilized pilot burner [at least one swirler 90 and portion of fuel nozzle 86 extending through swirler 90 of the axial pilot fuel injection system 92], the at least one swirl-stabilized pilot burner dispersing combustion gases into the circumferential main combustion chamber (along axis F, ¶¶0067-0068); a turbine assembly [rotor assembly of HPT 54] in flow communication with the combustor assembly, the turbine assembly receiving combustion gas from the combustor assembly (¶¶0056-0059), wherein the at least one swirl-stabilized pilot burner and the plurality of air inlets are circumferentially spaced around the circumferential main combustion chamber such that the at least one swirl-stabilized pilot burner interfaces with the circumferential main combustion chamber at a different circumferential location than any air inlet of the plurality of air inlets (Fig. 15, ¶0084). However, PROSCIA fails to teach the at least one swirl-stabilized pilot burner comprising: a burner tube; and a swirler mixer at an upstream end of the at least one swirl-stabilized pilot burner (thought implicit from Figs. 2-4). 
KOSHOFFER teaches at least one swirl-stabilized pilot burner [118, 40 in Figs. 3-4, as aspects being described with respect to Figs. 1-2] comprising a burner tube 40; and a pilot swirler mixer 68 at an upstream end of the at least one swirl-stabilized pilot burner  (3:33 to 4:40, 6:17-58). Notably, the geometry of the burner tube of KOSHOFFER is different from that of the air inlet tube of PROSCIA (Figs. 3-4 KOSHOFFER; Figs. 4, 15 of PROSCIA).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to 
Re Claim 11, PROSCIA in view of KOSHOFFER teaches the turbine engine of claim 1 as discussed above. PROSCIA further teaches the turbine assembly further comprising at least one first stage turbine rotor blade, wherein combustion gases exit a combustor axial portion and enter the turbine assembly at the at least one first stage turbine rotor blade (Figs. 1-2, ¶¶0059, 0070).
Re Claim 16, PROSCIA in view of KOSHOFFER teaches the turbine engine of claim 1 as discussed above. However, PROSCIA in view of KOSHOFFER as discussed so far fails to teach the at least one pilot burner further comprising a plurality of dilution holes, the plurality of dilution holes spaced circumferentially around a can-type burner tube, wherein the plurality of dilution holes permit airflow into the interior of the at least one pilot burner. 
KOSHOFFER further teaches the at least one pilot burner further comprising a plurality of dilution holes 114, the plurality of dilution holes spaced circumferentially around a can-type burner tube 56, wherein the plurality of dilution holes permit airflow into the interior of the at least one pilot burner (5:51-65). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the at least one pilot burner further comprising a plurality of dilution holes, the plurality of dilution holes spaced circumferentially around a can-type burner tube, wherein the plurality of dilution holes permit airflow into an interior of the at least one pilot burner, in order to precisely control the discharge spray angle D for additionally reducing the possibility of hot streaking (KOSHOFFER 5:51-65). 
Re Claim 17, . 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over PROSCIA in view of KOSHOFFER as applied above, further in view of VENKATARAMAN. 
Re Claim 6, PROSCIA in view of KOSHOFFER teaches the turbine engine of claim 1 as discussed above. PROSCIA further teaches the plurality of air inlets comprises a plurality of axially forward air inlets and a plurality of axially aft air inlets, the plurality of axially aft air inlets axially aft of the plurality of axially forward air inlets (multiple axially distributed sets of nozzles, ¶0078). However, PROSCIA in view of KOSHOFFER fails to teach the plurality of axially aft air inlets are adjacent the plurality of axially forward air inlets.
VENKATARAMAN teaches a plurality of axially aft air inlets (fuel injectors 60) adjacent and axially aft of a plurality of axially forward air inlets (Fig. 1, 3:36 to 4:63). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the engine of PROSCIA in view of KOSHOFFER such that the plurality of air inlets comprises: a plurality of axially forward air inlets; and a plurality of axially aft air inlets, the plurality of axially aft air inlets adjacent and axially aft of the plurality of axially forward air inlets, in order to selectively activate fuel injectors in axial stages as desired according to current operating conditions (4:34-5:47). 
Claims 8-9 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over PROSCIA in view of KOSHOFFER as applied above, and further in view of DAI. 

    PNG
    media_image3.png
    1074
    1243
    media_image3.png
    Greyscale

Re Claim 8, PROSCIA in view of KOSHOFFER teaches the turbine engine of claim 1 as discussed above. PROSCIA further teaches each air inlet of the plurality of air inlets further comprises: a fuel injector [126, 128], the fuel injector disposed within the air inlet tube (Fig. 4, ¶¶0076-0078). PROSCIA in view of KOSHOFFER fails to expressly teach the fuel injector is concentrically disposed within the air inlet tube (though implicit in Figure 4). 
DAI teaches a plurality of air inlets 200 (Figs. 4-5, ¶0067) wherein each comprises: an air inlet tube 202 and a fuel injector 204 (¶¶0067-0068), the fuel injector concentrically disposed within the air inlet tube (¶0067). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the engine of PROSCIA in view 
Re Claim 9, PROSCIA in view of KOSHOFFER and DAI teach the turbine engine of claim 8 as discussed above. However, PROSCIA in view of KOSHOFFER and DAI as discussed so far fails to teach a diameter of the at least one pilot burner is two times a diameter of each of the air inlet tubes or greater.
PROSCIA further illustrates in Figure 4 a diameter of the at least one pilot burner is two times a diameter of each of the air inlet tubes or greater (See Image 3) and also teaches the size of the fuel nozzles of the air inlet tubes may be smaller where more are provided (¶0078). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the engine such that a diameter of the at least one pilot burner is about two times a diameter of each of the air inlet tubes or greater, in order to accommodate multiple axially distributed sets of fuel nozzles and corresponding air inlet tubes (PROSCIA ¶0078). It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP § 2144.04 V (A). In the instant case, providing a diameter of the at least one pilot burner is about two times a diameter of each of the air inlet tubes or greater as shown in Figure 4 would have performed to inject fuel and air (¶¶0075-0077). The description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art. In re Wright, 569 F.2d 1124, 1127-28, 193 USPQ 332, 335-36 (CCPA 1977). Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972).
Re Claim 14, PROSCIA in view of KOSHOFFER and DAI teach the turbine engine of claim 8 as discussed above. PROSCIA further teaches wherein each air inlet [130, 132] is cone-shaped (shown in the section view of Fig. 4). Additionally/alternatively, DAI teaches wherein each air inlet is cone-shaped. This features is also taught by DAI (Fig. 5, each of 202, 216, 217 are cone shaped). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide each air inlet such that it is cone-shaped, for the reasons discussed in claim 8. 
Re Claim 15, PROSCIA in view of KOSHOFFER and DAI teach the turbine engine of claim 8 as discussed above. In PROSCIA, nozzles 126 and mixers 130 are circumferentially around the circumferential main combustion chamber. However, PROSCIA in view of KOSHOFFER and DAI fails to teach the combustor assembly further comprising a plurality of mixing troughs spaced circumferentially around the circumferential main combustion chamber, wherein at least one mixing trough of the plurality of mixing troughs is disposed at a radially outer periphery of the circumferential main combustion chamber such that a fuel-air mixture is dispensed into the plurality of mixing troughs upon exiting each of the air inlet tubes.
	DAI further teaches a plurality of mixing troughs (troughs formed by lobes in Figure 13) spaced circumferentially around a circumferential main combustion chamber (at locations of injectors 126, 130; ¶0064), wherein at least one mixing trough of the plurality of mixing troughs is disposed at a radially outer periphery of the circumferential main combustion chamber (at locations of injectors 126, 130; ¶0064)  such that fuel-air mixture is dispensed into the plurality of mixing troughs upon exiting each air tube [air tube formed between 234 and 209] (Figs. 5 and 13, ¶0077). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the engine of PROSCIA in view of KOSHOFFER and DAI such that the combustor assembly further comprises a plurality of mixing troughs spaced circumferentially around the circumferential main combustion chamber (at locations of injectors 126, 130 in PROSCIA) wherein at least one mixing trough of the plurality of mixing troughs is .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over PROSCIA in view of KOSHOFFER as applied above, and further in view of LIOTTA. 
Re Claim 12, PROSCIA in view of KOSHOFFER teaches the turbine engine of claim 1 as discussed above. PROSCIA further teaches the turbine assembly comprises at least one first stage turbine rotor blade, wherein a nozzle guide vane row of the turbine assembly is mechanically coupled to an axially aft end of a combustor outer liner 68 (Figs. 1-2, ¶¶0059, 0070). However, PROSCIA in view of KOSHOFFER fails to teach at least one first stage turbine shroud. 
LIOTTA teaches at least one first stage turbine shroud 60, the at least one first stage turbine shroud forming a radially outer boundary of a turbine flow path at least one first stage turbine rotor blade, wherein the at least one first stage turbine shroud formed integrally with an outer band of a nozzle guide vane (Figs. 2-3, 2:64-4:8). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the engine of PROSCIA in view of KOSHOFFER such that the turbine assembly further comprises at least one first stage turbine shroud as taught by LIOTTA, the at least one first stage turbine shroud forming a radially outer boundary of a turbine flow path at at least one first stage turbine rotor blade, wherein the nozzle guide vane row  and the integral at least one first stage turbine shroud is mechanically coupled to the axially aft end of the combustor outer liner, in order to reduce leakage and increase engine efficiency (LIOTTA 4:17-44). 
Response to Arguments
Applicant's arguments filed 07/13/2021 have been fully considered but they are not persuasive.
In re Keller, 642 F.2d 413, 425 (CCPA 1981). The Supreme Court instructs us that “when the question is whether a patent claiming the combination of elements of prior art is obvious,” the key is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007). Applicant does not provide evidence or persuasive argument showing that the proposed combination is more than the predictable use of prior-art elements according to their established functions. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON H DUGER whose telephone number is (313) 446-6536. The examiner can normally be reached on 8:30a to 4:30p Monday through Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EHUD GARTENBERG can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JASON H DUGER
PRIMARY EXAMINER, ART UNIT 3741
PHONE (313) 446 6536
FAX 	  (571) 270 9083


DATE 
October 22, 2021
                                                                                                                                                                                                   

/JASON H DUGER/Primary Examiner, Art Unit 3741